DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 2/03/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention. Election was made without traverse in the reply filed on 2/03/22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 states “generate a second image showing the relative distance and the relative direction between the first treatment tool and the second treatment tool; and send the first image and the second image to the display”. The specification describes “When any of the treatment tools 9 is outside the field of view, the image generating unit 18 calculates the relative distance and direction of that treatment tool 9 with respect to the field of view of the endoscope 16” in paragraph [0023] of US-Pub.20180296280. It appears to the Examiner that the specification does not include sufficient description of what this image generation unit is, and it may be missing any detail of steps or algorithms to calculates and generates images of the relative distance and direction of tools, then sending the composite images to the display. In addition, it is unclear from the specification if the unit is functionally automatic, manually done by a user, or some other ways. 
Claim 2 is rejected for similar reason as stated above for claim 1.
Claim 3 states “wherein the controller is further configured to reflect in the second image whether or not the second treatment tool is operable”, and the specification missing any steps/methods/explanations of this feature of “controller is configured to reflect”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “wherein the second image is generated so as to have the same scale relationship as the relative distance and the relative direction”, and it is not clear what is defined to be same scale relationship. It is not sure if this is representing the first and second images not being enlarged or reduced in size so as to have identical size of tools displayed on the monitor. For examination purposes, the claim scope will be treated as the first and second images having same size displayed on the monitor.  Clarification/correction is required.
Claim 3 states “wherein the controller is further configured to reflect in the second image whether or not the second treatment tool is operable”, and it is not clear how the controller is reflecting the images. Moreover, it is also not clear what is defined to be operable, and what/how the second image can provide a decision of the tool being operable or not. Clarification/correction is required.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkin et al. (US 20080004603).
Regarding Claim 1, Larkin et al. disclose a medical manipulator system (system 100) comprising: an endoscope (endoscope 140); 
a first manipulator (arm 129) equipped with a first treatment tool (tool 139) at a distal end thereof (Figs.1-4); 
a second manipulator (arm 128) equipped with a second treatment tool (tool 138) at a distal end thereof (Figs.1-4); 
a display for a user to view (viewing area 200 of the monitor 104); 
and a controller (console C) configured to generate an image to be displayed on the display ([0033]-[0036] view being displayed on the monitor 104; processor 102 is configured with a Graphical User Interface), 
wherein the controller (console C) is configured to: acquire a first image taken by the endoscope (endoscope 140), the first image (Figs.4-7, viewing area 300) containing the first treatment tool (Figs.4-7, 139); 
and in response to determining that the second treatment tool (out-of-view tool 138) does not exist in the first image (Figs.4-6, [0041]-[0044] in-view tool 139 is shown partially extending into the viewing area 300; out-of-view tool 138): 
Figs.4-6, [0041]-[0047] a first symbol 410 is placed in the boundary area 400 to indicate the position of the out-of-view tool 138 and an orientation indicator 411; position of the symbol 420 is determined by the intersection of the shaft 222 of the in-view tool 139 and the boundary area 400; a trajectory 602 and the boundary area 400); 
generate a second image (boundary area 400) showing the relative distance and the relative direction between the first treatment tool and the second treatment tool (Figs.4-7, GUI generated screen that is displayed on the monitor 104, wherein a first symbol 510 is placed in the boundary area 400 to indicate the position of the out-of-view tool 138, and an orientation indicator 511 is superimposed on the symbol 510 to indicate the current orientation of a shaft 217 of the out-of-view tool 138); 
and send the first image and the second image to the display (Figs.4-7, viewing area 200 of the monitor 104). 
Regarding Claim 2, Larkin et al. disclose the medical manipulator system according to claim 1, wherein the second image is generated so as to have the same scale relationship (Figs.4-7, shows same scales (same size)) as the relative distance and the relative direction (Figs.4-6, [0041]-[0047] a first symbol 410 is placed in the boundary area 400 to indicate the position of the out-of-view tool 138 and an orientation indicator 411; position of the symbol 420 is determined by the intersection of the shaft 222 of the in-view tool 139 and the boundary area 400; a trajectory 602 and the boundary area 400).  
Regarding Claim 3, Larkin et al. disclose the medical manipulator system according to claim 1, wherein the controller (console C including a processor 102 configured with a Graphical User Interface) is further configured to reflect in the second image whether or not the second treatment tool is operable (Figs.5-7, [0044]-[0047] GUI generated screen that is displayed on the monitor 104, indicate the position of the out-of-view tool 138, and an orientation indicator 511 is superimposed on the symbol 510 to indicate the current orientation of a shaft 217 of the out-of-view tool 138; a ghost image 711 of the end effector is shown at the proper position and orientation over the object 700).
Regarding Claim 7, Larkin et al. disclose a controller (console C) for a medical manipulator system (system 100) comprising: one or more processors (processor 102); 
wherein one or more processors (processor 102) configured to: acquire a first image (viewing area 300) taken by an endoscope (endoscope 140), the first image (viewing area 300) containing a first treatment tool (tool 139) of a first manipulator (arm 129);
and in response to determining that the second treatment tool (out-of-view tool 138) does not exist in the first image (Figs.4-6, [0041]-[0044] boundary area 400 to indicate the position of the out-of-view tool 138; shows not included in viewing area 300): 
calculate a relative distance and a relative direction between the first treatment tool and the second treatment tool (Figs.4-6, [0041]-[0047] a first symbol 410 is placed in the boundary area 400 to indicate the position of the out-of-view tool 138 and an orientation indicator 411; position of the symbol 420 is determined by the intersection of the shaft 222 of the in-view tool 139 and the boundary area 400; a trajectory 602 and the boundary area 400); 
generate a second image (boundary area 400) showing the relative distance and the relative direction between the first treatment tool and the second treatment tool (Figs.4-7, GUI generated screen that is displayed on the monitor 104, wherein a first symbol 510 is placed in the boundary area 400 to indicate the position of the out-of-view tool 138, and an orientation indicator 511 is superimposed on the symbol 510 to indicate the current orientation of a shaft 217 of the out-of-view tool 138); 
and send the first image and the second image to the display (Figs.4-7, viewing area 200 of the monitor 104).
Regarding Claim 8, Larkin et al. disclose the controller (console C) for controlling the medical manipulator system (system 100) according to claim 7, wherein the second image is generated so as to have the same scale relationship (Figs.4-7, shows same scales (same size)) as the relative distance and the relative direction (Figs.4-6, [0041]-[0047] a first symbol 410 is placed in the boundary area 400 to indicate the position of the out-of-view tool 138 and an orientation indicator 411; position of the symbol 420 is determined by the intersection of the shaft 222 of the in-view tool 139 and the boundary area 400; a trajectory 602 and the boundary area 400).  
Regarding Claim 9, Larkin et al. disclose the controller (console C) for controlling the medical manipulator system (system 100) according to claim 7, the one (processor 102) further configured to reflect in the second image whether or not the second treatment tool is operable (Figs.5-7, [0044]-[0047] GUI generated screen that is displayed on the monitor 104, indicate the position of the out-of-view tool 138, and an orientation indicator 511 is superimposed on the symbol 510 to indicate the current orientation of a shaft 217 of the out-of-view tool 138; a ghost image 711 of the end effector is shown at the proper position and orientation over the object 700).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140005475 A1		Song; Kai-Tai et al.
US 20090192523 A1		Larkin; David Q. et al.
US 20090248036		Hoffman; Brian D. et al.
US 20050033117		Ozaki, Takashi et al.
US 8556803			Shigeta; Ken
Song et al. (US 20140005475) disclose an image tracking system. As show in FIG. 3, although both instrument A and instrument B falls within the range of the real-time image 111, only the instrument A is situated in the buffer zone 110, the instrument B has been disposed outside the buffer zone 110, the processing module 13 calculates a planar movement parameter of the image capture module 11 to control the image capture module 11 to approach the instrument B outside the buffer zone 110 according the instrument B outside the buffer zone 100 with respect to an offset of a boundary of the buffer zone 110. Even if the real-time image 111 is as shown FIG. 3 at the 

    PNG
    media_image1.png
    510
    694
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    485
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    406
    595
    media_image3.png
    Greyscale

Larkin et al. (US 20090192523) disclose a robotic system, comprising: a surgical tool; data for providing a synthetic representation of the tool; an image capturing device that captures an image within a field of view; a display comprising a first portion in which the captured image is displayed and a second portion in which a window that represents space adjacent the captured image and outside the field of view is displayed; and a first component coupling the data to the display so as to superimpose in the window at least part of the synthetic representation of the tool, wherein the synthetic representation 

    PNG
    media_image4.png
    549
    670
    media_image4.png
    Greyscale

Hoffman et al. (US 20090248036) disclose controlling a robotic surgical tool with a display monitor. With a larger field of view provided by the background 651 around the fovea 650, a surgeon's peripheral vision of the surgical site may be improved. This can help avoid or reduce frequent short duration camera control events that otherwise may be made due to a desire to see what's just outside the field of view.  (See figure below and [0099]-[0100]).

    PNG
    media_image5.png
    490
    806
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    390
    856
    media_image6.png
    Greyscale

Shigeta (US 8556803) discloses a medical apparatus system comprising an image generating section configured to generate a first image of an inside of the observation field of view obtained from the observing section; a treatment instrument used together with the medical apparatus, an information collecting section that collects information including at least a position and direction on a distal end side of the treatment instrument; an outside-of-observation-field-of-view computer graphic image generating section configured to generate a computer graphic image of the treatment instrument on at least the outside of the observation field of view using the information collected by the information collecting section; an outside-of-observation-field-of-view distortion setting section that sets virtual distortion for the computer graphic image of the treatment instrument on the outside of the observation field of view on the basis of information on a characteristic of distortion of the objective lens.  (See figure below and claim 1).

    PNG
    media_image7.png
    437
    492
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    322
    520
    media_image8.png
    Greyscale

Ozaki et al. (US 20050033117) disclose an object observation system. The VR display screen 301 includes a VR image display area 302, a two-dimensional image display area 303, an inserting point display field 304, a start/stop button 305 and a display scale change input portion 306. The VR image display area 302 displays a VR image created by the VR image constructing section 254. The two-dimensional image display area 303 displays multiple two-dimensional CT images relating to a VR image. The inserting point display field 304 displays an inserting point (x0,y0,z0) of the rigid endoscope 202.  (See figure below and summary).

    PNG
    media_image9.png
    523
    642
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/SUNG HAM/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        14 MAR 2022